Exhibit 23 C onsent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Bio-Techne Corporation: We consent to the incorporation by reference in the registration statements (No.333-37263, 333-49962, 333-88885, 333-170576, 333-199847, and 333-207710) on FormS-8 of Bio-Techne Corporation of our reports dated September 5, 2017, with respect to the consolidated balance sheets of Bio-Techne Corporation and subsidiaries as of June30, 2017 and 2016, and the related consolidated statements of earnings and comprehensive income, shareholders’ equity, and cash flows for each of the fiscal years in the three-year period ended June30, 2017, and the effectiveness of internal control over financial reporting as of June30, 2017, which reports appear in the June30, 2017 annual report on Form10-K of Bio-Techne Corporation. Our report dated September 7, 2017, on the effectiveness of internal control over financial reporting as of June 30, 2017, expresses our opinion that Bio-Techne Corporation did not maintain effective internal control over financial reporting as of June 30, 2017 because of the effects of material weaknesses on the achievement of the objectives of the control criteria, and contains an explanatory paragraph that states that material weaknesses were identified related to the Company not maintaining effective monitoring or information and communication processes, and not having effective control activities over the establishment of general information technology controls for certain of its information technology platforms. Our report dated September 7, 2017, on the effectiveness of internal control over financial reporting as of June30, 2017, contains an explanatory paragraph that states that the scope of management’s assessment of the effectiveness of internal control over financial reporting excluded the operations of Space Import-Export, Srl (Space) and Advanced Cell Diagnostics (ACD), which were acquired on July 1, 2016 and August1, 2016, respectively. Space and ACD represented 22.9% of Bio-Techne Corporation’s total assets and 7.5% of its total revenues as of and for the fiscal year ended June30, 2017. Our audit of internal control over financial reporting of Bio-Techne Corporation also excluded an evaluation of the internal control over financial reporting of Space and ACD. /s/KPMG LLP Minneapolis, Minnesota
